The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1 – 11 and 14 – 21 are currently pending.

Election/Restrictions
Acknowledgement is made of Applicant’s election, with traverse, of Group I (Claims 1 – 9 and 14 – 21), drawn to a pharmaceutical composition in the response filed December 18, 2020.
Acknowledgement is made of the election, with traverse, the combination of
Tecovirimat, meglumine, a hydroxypropyl-β-cyclodextrin, and water.  The basis for Applicant’s traversal is as follows:
The Manual of Patent Examining Procedure sets forth two criteria that must be met to make a proper restriction requirement. First, as stated in 35 U.S.C. § 121, the inventions must be independent or distinct. Second, there must be a “serious burden” on the examiner to justify the restriction. M.P.E.P. § 803. The M.P.E.P. further states that a serious burden may be prima facie shown “if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 802.02.” On the other hand, “[i]f the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions.” M.P.E.P. § 803.

In this case, the prima facie showing of a serious burden has not been met. The claims of all three invention groups recite common subject matter, i.e., a pharmaceutical composition of Tecovirimat for injection, comprising Tecovirimat as an active ingredient, meglumine, and a cyclodextrin, and could readily be searched together.

The Applicant also traverses the species election on the same basis. For example, a search relating to “cyclodextrin” would identify any of the recited species of cyclodextrin.

 Thus applicant’s request to all of the currently pending claims is not found to be persuasive.
The requirement is still deemed proper and is therefore made FINAL.  
Claims 9 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected Groups, there being no allowable generic or linking claim.
Claims 1 – 9 and 14 – 21 are under examination in the instant office action. 

Priority
This application 16/318,044, filed 01/15/2019 is a 371 (national stage entry) of PCT/CN2017/091650, International Filing Date: 07/04/2017.  PCT/CN2017/091650claims foreign priority to 201610559479.1, filed 07/15/2016.

	
Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 Claims 1 – 11 and 14 – 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tyavanagimatt et al. in US 2014/0011854 (published: January 9, 2014) in view of Yao et al. in CN 101062044 (published: October 31, 2007; IDS dated 5/21/2019; Foreign patent Cite No. 2; English Machine Translation provided), Basavaraj et al. in Pharmaceutical Development and Technology 11:443 – 451 (2006) (IDS dated 7/17/2019; NPL Cite No. 2), Aloisio et al. in Journal of Pharmaceutical Sciences 105, 2703 – 2711 (2016), Lee et al. in US 2009/0082400 (published: March 26, 2009; IDS dated 7/17/2009) and Bastin et al. in US patent 8,835,501 (published: September 16, 2014).
It is noted that, for ease of examination, the Examiner relied upon an English language machine translation of the Chinese language patent CN101062044.  All citations henceforth to Yao et al. are located in the English language machine translation.  
Tyavanagimatt teaches liquid formulations comprising a therapeutically effective amount of solubilizing poorly soluble ST-246 (Tecovirimat), a hydroxypropyl-β-
 Tyavanagimatt teaches the liquid pharmaceutical formulations wherein said hydroxypropyl-β-cyclodextrin is present in amounts from about 20% to about 40% by weight (Claim 4, instant Claim 8)
Tyavanagimatt teaches a composition provides a unit dosage liquid formulation comprising an amount of ST-246 ranging from about 2 mg/ml to about 20 mg/ml (instant Claim 21); and b) an amount of hydroxypropyl-β-cyclodextrin content ranging from about 12.5 mg/ml to about 40 mg/ml (p [0013] – [0014]; i.e. said ratio of cyclodextrin:ST-246 of up to about 20:1); wherein said unit dosage form comprising one or more pharmaceutically acceptable ingredients selected from the group consisting of: mannitol, trehalose dehydrate, lactose monohydrate, and purified water (Claim 32; instant Claim 6).  The weight ratio recited in instant Claims 3 and 18 overlap or fall within those taught by Tyavanagimatt and are thus rendered prima facie obvious.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Tyavanagimatt is silent with respect to the presence of the additive meglumine.
Yao teaches pharmaceutical compositions containing high concentrations of the compound polydatin (3,4’,5-trihydroxystilbene-3-β-D-glucoside) which can meet the 
Yao teaches the combined use of β-cyclodextrin and meglumine as cosolvents can produce unexpected synergistic solubilization of polydatin by an amount that is 30% higher than the simple addition of the solubilization effect of the two compounds when used alone (page 3).  Yao teaches, similarly, the combined use of hydroxypropyl-β-cyclodextrin or sulfobutyl ether-β-cyclodextrin and meglumine as cosolvents can produce unexpected synergistic solubilization of polydatin (page 3).
Yao teaches and claims high concentration solutions of polydatin contain 5 mg/ml – 40 mg/ml of polydatin, 10 mg/ml – 60 mg/ml β-cyclodextrin and 2.5 mg/ml – 45 mg/ml of meglumine (page 3, Claim 4).  Yao teaches the ratio of polydatin:meglumine: hydroxypropyl-β-cyclodextrin is 1:0.5:4 to 1:2:8 (Claim 15).
The weight ratios of additive (meglumine) to drug (Tecovirimat or polydatin) and additive (meglumine) to cyclodextrin recited in instant Claims 4, 5, 19 and 20 overlap or fall within those taught by Yao and are thus rendered prima facie obvious.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further, because claimed ratios of additive (meglumine) to drug (Tecovirimat) and additive (meglumine) to cyclodextrin of fall within those known in the prior art, fall within the ratios of additive (meglumine) to drug (polydatin) and additive (meglumine) to 
Finally, it is noted that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Yao teaches that a combination of a β-cyclodextrin and meglumine enhance the aqueous solubility of a poorly water-soluble drug such as polydatin, Yao is 
Basavaraj teaches an inclusion ternary complex of the poorly water soluble drug DRF-4367 with 2-hydroxypropyl-β-cyclodextrin (HPβCD) and meglumine showed significant improvement in dissolution compared with uncomplexed drug and binary system which translated in an enhanced oral bioavailability of DRF-4367 (Abstract, page 443).  
Aloisio teaches cyclodextrins (CDs) and meglumine (MEG) are pharmaceutical excipients widely used to improve solubility of poorly water-soluble drugs, and specifically, the enhancing effect of CDs or MEG on enhancing solubility and release rate of Class II model hydrophobic drugs, sulfamerazine and indomethacin (Abstract). 
Lee teaches a method of producing aqueous solutions of a pyrone analog such as a flavonoid (e.g. quercetin) comprising mixing a pyrone analog such as a flavonoid, a cyclodextrin, and a sugar-amine such as meglumine, which can act, along with the cyclodextrin, to increase the solubility of the pyrone analog in water (Title, p [0094], Example 7).
Bastin teaches pharmaceutical compositions comprising HDAC (histone deacetylase) inhibitors (e.g., PXD-101, N hydroxy-3-(3-phenylsulfamoyl-phenyl)-acrylamide) and one or more additional ingredients selected from cyclodextrin, arginine, and meglumine (Abstract).  Bastin teaches the combination of cyclodextrin and salt former (arginine or meglumine) proved to be greatly synergistic, and provided a notable increase in HDAC inhibitor solubility column 37, lines 52 – 57, Table 10, Figure 4).
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the liquid (injectable) aqueous ST-246/2-hydroxypropyl-β-cyclodextrin pharmaceutical composition of Tyavanagimatt with the additive meglumine.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Yao teaches the combined use of hydroxypropyl-β-cyclodextrin and meglumine as cosolvents can produce unexpected synergistic solubilization of a poorly water-soluble drug (polydatin).  Accordingly, there would have been a reasonable and predictable expectation that addition of meglumine to the aqueous ST-246/2-hydroxypropyl-β-cyclodextrin formulation of Tyavanagimatt would result in a further enhancement of the solubility of the poorly water-soluble drug ST-246 (Tecovirimat).   
Further, there would have been a reasonable and predictable expectation that combining meglumine with hydroxypropyl-β-cyclodextrin in an aqueous solution of ST-246 (Tecovirimat) would provide a solution that provides enhanced solubility of ST-246 in view of the prior art disclosed by Basavaraj, Aloisio, Lee and Bastin, because said prior art references individually teach that a combination of hydroxypropyl-β-cyclodextrin and meglumine confers enhanced aqueous solubility of structurally diverse poorly water soluble drugs when formulated with said combination compared to formulation with hydroxypropyl-β-cyclodextrin or meglumine individually.
See MPE 2143(I), KSR Exemplary Rationale (C) Use of known technique to improve similar devices (methods, or products) in the same way.  In the present case, the claimed invention applies the known technique of formulating a known poorly water-soluble drug with a combination of a cyclodextrin and meglumine, in art-recognized .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 – 8 and 14 – 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 6 and 13 – 19 of copending US patent application Serial No. 16/317,942.
Although the instant and conflicting US patent claims are not identical, they are not patentably distinct from each other.  
The instant claims and the claims of the copending US patent application each recite a pharmaceutical composition comprising Tecovirimat, a cyclodextrin and the additive meglumine.  Copending Claim 6 recites that the composition is an injection or an infusion solution and thus anticipates instant Claim 1.  
The weight ratios and cyclodextrins recited in instant claims overlap with and thus render prima facie obvious those recited in copending Claims 2 – 5 and 13 – 19. 

Conclusion
Claims 1 – 8 and 14 – 21 are rejected.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628